SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Plaintiff-Appellant Marvin Johnson appeals from the February 8, 2000 memorandum and order of the district court dismissing his complaint sua sponte without prejudice. In the complaint, Johnson alleged that defendants committed various acts which violated his rights under 42 U.S.C. § 1988.
We affirm for substantially the same reasons as set forth in the district court’s memorandum and order. See Johnson v. Fire Dep’t of New York, No. 99 CV 7624(SJ), slip op. at 1-3 (E.D.N.Y. Feb. 8, 2000).
For the reasons set forth above, the judgment of the district court is AFFIRMED.